Plaintiffs in error were convicted in the county court of Ottawa county on a charge of injuring melons, and their punishment fixed at a fine of $10 for each of them. The appeal in this case was filed in this court on the 12th day of May, 1928.
No briefs have been filed on behalf of plaintiffs in error, and no appearance was made for oral argument. Upon a careful examination of the record, we find no errors depriving the appellants of their substantial rights.
The evidence being sufficient to support the verdict, the cause is affirmed.